Exhibit 10.5

 

AMENDMENT AND ACKNOWLEDGEMENT

 

WHEREAS, Tony Trujillo (the “Executive”) has entered into an employment
agreement (the “Employment Agreement”) with Intelsat Holdings, Ltd. (the
“Company”) and/or one or more of its subsidiaries; and

 

WHEREAS, pursuant to the Employment Agreement the Executive has been granted
54,231 shares of New Parent Restricted Shares (the “Restricted Shares”);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto do hereby
agree as follows:

 

1. Capitalized Terms. Capitalized terms not defined herein shall have the
meaning ascribed to such terms in the Employment Agreement.

 

2. Equity Plan. Executive acknowledges that the Restricted Shares granted to him
pursuant to the Employment Agreement shall be subject to the terms of the
Company’s 2005 Share Incentive Plan (the “Plan”), a copy of which has been
delivered to the Executive. In the event of any inconsistency between the terms
of the Plan and the terms of the Employment Agreement, the Employment Agreement
shall govern. To the extent that there are any inconsistencies between the terms
of the Employment Agreement and the terms of this Agreement, this Agreement
shall govern.

 

3. Repurchase Rights. The parties hereto acknowledge and agree that,
notwithstanding anything in the Employment Agreement to the contrary, any or all
Common Parent Shares that are deemed to be forfeited or cancelled for any reason
under the Employment Agreement may be repurchased by the Company, at any time
and from time to time after the date of such forfeiture, for a purchase price
equal to the par value of such repurchased share, and following such forfeiture,
the Executive shall have no rights with respect to such shares other than the
receipt of such par value amount. Executive shall not directly or indirectly
sell, transfer, pledge or otherwise dispose of any economic, voting or other
rights (a “Transfer”) in or to any Common Parent Shares unless, as a condition
precedent to such Transfer, the transferee enters into an agreement in form and
substance satisfactory to the Company pursuant to which the transferee agrees to
be bound by the terms of this Section 3.

 

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda without regard to its conflict of laws
principles.

 

5. Successor. This Agreement shall bind and inure to the benefit of the Company,
its successors and assigns, and the Executive and his or her personal
representatives and assigns.

 

6. Amendment. In addition to any right of the Committee to amend or modify the
terms of the Restricted Stock as set forth in the Plan, this Agreement may be
amended or modified at any time by an instrument in writing signed by the
parties hereto.



--------------------------------------------------------------------------------

7. Miscellaneous.

 

(a) The Company shall not be required (i) to transfer on its books any
Restricted Shares which shall have been sold or transferred in violation of any
of the provisions set forth in this Agreement, the Employment Agreement, the
Plan or the Shareholders Agreement, or (ii) to treat as owner of such shares or
to accord the right to vote as such owner or to pay dividends to any transferee
to whom such shares shall have been so transferred.

 

(b) This Agreement shall not be construed so as to grant the Executive any right
to remain in the employ of the Company or any Subsidiary.

 

(c) This Agreement may be executed in counterparts, which together shall
constitute one and the same original.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Executive has hereunto set his
hand, all as of the day and year first set forth above.

 

Date:  June 20, 2005

  INTELSAT HOLDINGS, LTD.     /s/  Conny L.
Kullman                                         Name:  Conny L. Kullman    

Title:    Chairman

    INTELSAT, LTD.     /s/  Conny L. Kullman                                    
    Name:  Conny L. Kullman     Title:    Chairman

 

ACCEPTED:

 

The undersigned hereby acknowledges having read this Agreement and, having had
the opportunity to consult with legal and tax advisors, hereby agrees to be
bound by all provisions set forth herein.

 

Date:  June 20, 2005

  /s/  Tony Trujillo                                         Executive

 

-3-